987 P.2d 1271 (1999)
163 Or. App. 414
In the Matter of the Compensation of Benjamin G. Santos, Claimant.
Benjamin G. SANTOS, Petitioner,
v.
CARYALL TRANSPORT and SAIF Corporation, Respondents.
(Agency No. 96-01407; CA A99312)
Court of Appeals of Oregon.
Argued and Submitted October 27, 1998.
Decided October 13, 1999.
Merrill Schneider, Portland, argued the cause for petitioner. On the brief were Donald M. Hooton and Schneider, Hooton.
David L. Runner, Salem, argued the cause and filed the brief for respondents.
Before EDMONDS, Presiding Judge, and DEITS, Chief Judge,[*] and ARMSTRONG, Judge.
PER CURIAM.
Reversed and remanded for recalculation of amount of permanent partial disability payment. Crowder v. Alumaflex, 163 Or. App. 143, 986 P.2d 1269 (1999).
NOTES
[*]  Deits, C.J., vice Warren, P.J., retired.